

Exhibit 10.03

Amendment and Restatement of
Schedules to Amended and Restated Omnibus Agreement


April 1, 2016
An Amended and Restated Omnibus Agreement was executed as of July 1, 2014 (as
the same may be amended, supplemented or modified from time to time, the
“Omnibus Agreement”) by and among Valero Energy Corporation, Valero Energy
Partners LP and the other parties thereto. Capitalized terms not otherwise
defined in this document shall have the terms set forth in the Omnibus
Agreement.
The Parties agree that, as of the date first written above, the Schedules to the
Omnibus Agreement are hereby amended and restated in their entirety to be as
attached hereto (the “Amended Schedules”). Pursuant to Section 8.12 of the
Omnibus Agreement, such Amended Schedules shall replace the prior Schedules as
of the date hereof and shall be incorporated by reference into the Omnibus
Agreement for all purposes.
Valero Partners McKee, LLC hereby agrees to be bound by all of the terms and
provisions of the Omnibus Agreement with the same force and effect as if it were
originally a Party to the Omnibus Agreement. For the avoidance of doubt, any
terms or definitions used in the Omnibus Agreement which refer to a Party
referenced in the schedules thereto shall include Valero Partners McKee, LLC, as
set forth in the Amended Schedules. As amended hereby, the Omnibus Agreement is
hereby ratified and affirmed and shall continue in full force and effect.
[Remainder of page intentionally left blank.]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has executed this Amendment and
Restatement of Schedules to Amended and Restated Omnibus Agreement on, and
effective as of, the date first written above.
VALERO ENERGY CORPORATION


By: /s/ R. Lane Riggs                                           
Name: R. Lane Riggs
Title: Executive Vice President - Refining Operations
and Engineering


VALERO MARKETING AND SUPPLY
COMPANY


By: /s/ R. Lane Riggs                                           
Name: R. Lane Riggs
Title: Executive Vice President
VALERO TERMINALING AND DISTRIBUTION COMPANY


By: /s/ R. Lane Riggs                                           
Name: R. Lane Riggs
Title: Executive Vice President
THE PREMCOR REFINING GROUP INC.


By: /s/ R. Lane Riggs                                           
Name: R. Lane Riggs
Title: Executive Vice President
THE PREMCOR PIPELINE CO.


By: /s/ R. Lane Riggs                                           
Name: R. Lane Riggs
Title: Executive Vice President


VALERO ENERGY PARTNERS LP
By: Valero Energy Partners GP LLC, its general partner


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO ENERGY PARTNERS GP LLC


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS OPERATING CO. LLC


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS EP, LLC


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS LUCAS, LLC


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS MEMPHIS, LLC


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS NORTH TEXAS, LLC


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer


Signature Page to Amendment and Restatement of Schedules

--------------------------------------------------------------------------------




VALERO PARTNERS SOUTH TEXAS, LLC


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS WYNNEWOOD, LLC


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS LOUISIANA, LLC


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS HOUSTON, LLC


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS CORPUS EAST, LLC


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS CORPUS WEST, LLC


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS CCTS, LLC


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS MCKEE, LLC


By: /s/ Richard F. Lashway                                   
Name: Richard F. Lashway
Title: President and Chief Operating Officer






Signature Page to Amendment and Restatement of Schedules

--------------------------------------------------------------------------------




Schedule A
Environmental Matters
Notwithstanding any other provision in this Agreement or in any other
Transaction Agreement to the contrary, and subject to the conditions set forth
below:
1.
For purposes of this Schedule, the following terms shall have the meanings set
forth below:

“API 653” means American Petroleum Institute (API) Standard 653 for Aboveground
Storage Tanks.


“Corpus East Lease” means the Lease and Access Agreement (Corpus East Terminal)
dated October 1, 2015, by and between Valero Refining–Texas, L.P., as Lessor,
and Valero Partners Corpus East, LLC, as Lessee, in connection with the land on
which the Corpus East Terminal Assets are located as more particularly described
therein.


“Corpus East Tanks” means the crude oil, intermediates and refined product
storage tanks which are included in the Corpus East Terminal Assets.


“Corpus West Lease” means the Lease and Access Agreement (Corpus West Terminal)
dated October 1, 2015, by and between Valero Refining–Texas, L.P., as Lessor,
and Valero Partners Corpus West, LLC, as Lessee, in connection with the land on
which the Corpus West Terminal Assets are located as more particularly described
therein.


“Corpus West Tanks” means the crude oil, intermediates and refined product
storage tanks which are included in the Corpus West Terminal Assets.


“Houston Lease” means the Lease and Access Agreement (Houston Terminal) dated
March 1, 2015, by and between Valero Refining–Texas, L.P., as Lessor, and Valero
Partners Houston, LLC, as Lessee, in connection with the land on which the
Houston Terminal Assets are located as more particularly described therein.


“Houston Tanks” means the crude oil, intermediates and refined product storage
tanks which are included in the Houston Terminal Assets.


“McKee Lease” means the Lease and Access Agreement (McKee Terminal) dated
April 1, 2016, by and between Diamond Shamrock Refining Company, L.P., as
Lessor, and Valero Partners McKee, LLC, as Lessee, in connection with the land
on which the McKee Terminal Assets are located as more particularly described
therein.


“McKee Tanks” means the crude oil, intermediates and refined product storage
tanks which are included in the McKee Terminal Assets.


“St. Charles Lease” means the Lease and Access Agreement (St. Charles Terminal)
dated March 1, 2015 by and between Valero Refining–New Orleans, L.L.C., as
Lessor, and Valero

Schedule A – Page 1

--------------------------------------------------------------------------------




Partners Louisiana, LLC, as Lessee, in connection with the land on which the
St. Charles Terminal Assets are located as more particularly described therein.


“St. Charles Tanks” means the crude oil, intermediates and refined product
storage tanks which are included in the Houston Terminal Assets.


2.
As it relates to the Lucas Terminal and the West Memphis Terminal:

(a)
Valero shall indemnify the Partnership Group for the remediation of, other
corrective actions required with respect to, and other Losses (if any) arising
out of any Hazardous Substances on, under, about or migrating from the Lucas
Terminal or the West Memphis Terminal prior to December 16, 2013 (collectively,
“Existing Contamination Liabilities”) with respect to which Valero, prior to
December 16, 2013 (i) received indemnification from a third party pursuant to a
written agreement (an “Indemnification Agreement”) or (ii) placed a third party
on notice that Valero believes such third party is legally liable (whether such
liability arises by contract, statute, common law or otherwise); provided that
such indemnification of the Partnership by Valero shall apply only if and to the
extent that Valero is actually able to secure payment or performance by the
third party with respect to the Existing Contamination Liabilities; and

(b)
As between Valero and the Partnership Group, Valero shall retain responsibility
for Existing Contamination Liabilities to the extent, and only to the extent
that Valero is actually able to secure payment or performance by a third party
with respect to the Existing Contamination Liabilities as provided in
paragraph (a) above.

(c)
The obligations of Valero under paragraphs (a) and (b) above are subject to the
satisfaction of each of the following conditions, the failure of any one or more
of which shall excuse Valero from its obligations, to the extent it is
prejudiced thereby:

(i)
The Partnership Group shall fully cooperate with Valero and its designees in
facilitating any remediation or other corrective action activities at the Lucas
Terminal or West Memphis Terminal, as applicable, and in seeking to recover from
third parties for any Existing Contamination Liabilities;



(ii)
The Partnership Group shall comply with all applicable requirements of any
Indemnification Agreement that requires the cooperation or involvement of the
owner of the Lucas Terminal or the West Memphis Terminal, as applicable,
including any notifications or filings that must be made by the owner of the
Lucas Terminal or the West Memphis Terminal, as applicable; provided that the
Partnership Group has been made aware of the relevant requirements in such
Indemnification Agreement; and



(iii)
No member of the Partnership Group shall take any actions or omit to act in any
manner that would (A) violate or cause a violation of any of Valero’s
obligations, or a waiver or release of any third party’s obligations, under any
Indemnification


Schedule A – Page 2

--------------------------------------------------------------------------------




Agreement or (B) otherwise relieve a third party of any of its legal
obligations; in each case provided that the Partnership Group has been made
aware of the relevant obligations.


3.
As it relates to the Houston Terminal Assets and St. Charles Terminal Assets:

(a)
For the following Houston Tanks and St. Charles Tanks (the “Houston/St. Charles
Scheduled A Tanks”):

St. Charles Tanks: T-78, T-55-5, T-55-6, T-425-2, T-425-3, T-425-4, T-150-4,
T-150-5, T-150-8, T-130-1, T-150-17, T-55-1, T-130-8, T-150-7, T-325-1, T-425-1,
T-625-1, T-130-2, T-130-5


Houston Tanks: 506 and either T-3 or T-5, at the Partnership Group’s election.


Valero and its Subsidiaries, Valero Refining–New Orleans, L.L.C. (“VRNO”), with
respect to the St. Charles Tanks that are Scheduled A Tanks, and Valero
Refining–Texas, L.P. (“VRT”), with respect to the Houston Tanks that are
Houston/St. Charles Scheduled A Tanks, acknowledge and agree that there
currently exist obligations to complete the removal from service, cleaning,
waste disposal, initial inspection and repairs to have the Scheduled A Tanks
ready for final API 653 inspection and fitness for duty. The Partnership Group
shall control the completion of, and cooperate with VRNO and VRT on the
logistics for completing these obligations and shall undertake the final
inspection and return the Houston/St. Charles Scheduled A Tanks to service.
Until completion of these obligations, Valero shall retain any environmental
liability that arises from the pre-API 653 inspection conditions of the
Houston/St. Charles Schedule A Tanks and shall indemnify, defend and hold
harmless each Group Member from Losses related to such retained environmental
liability and any costs and expenses incurred by the Partnership Group in
connection with the removal from service, cleaning, waste disposal, initial
inspection and repairs to have the Houston/St. Charles Scheduled A Tanks ready
for final API 653 inspection and fitness for duty. Without limitation to the
other indemnification provisions of Section 2.1 of the Agreement, following the
final API 653 inspection and written determination of fitness of duty,
Partnership Group shall assume any environmental liabilities related to the
Houston/St. Charles Scheduled A Tanks arising thereafter.


(b)
For the following St. Charles Tanks (the “St. Charles Scheduled B Tanks”):

T-80-1, T-77, T-150-22, T-150-24


Valero, (i) by and through VRNO with respect to the St. Charles Tanks that are
St. Charles Scheduled B Tanks, represents and warrants that the St. Charles
Scheduled B Tanks completed inspection on the date noted in the relevant
inspection documentation and that the St. Charles Schedule B Tanks are in good
working order and (ii) agrees to indemnify, defend and hold harmless each Group
Member from any Losses that arise

Schedule A – Page 3

--------------------------------------------------------------------------------




from a breach of such representation and warranty. Valero’s representations and
warranties set forth in this Section 3(b) shall expire when the St. Charles
Scheduled B Tanks are pulled from service for inspection, or the Identification
Deadline, whichever comes first.


4.
As it relates to the Corpus East Terminal Assets and the Corpus West Terminal
Assets:  

(a)
For the following Corpus East Tanks and Corpus West Tanks (the “Corpus Christi
Scheduled A Tanks”):

Corpus East Tanks: 177TK52, 177TK097, 177TK352, 177TK70, 177TK351, 177TK370 and
177TK098


Corpus West Tanks: 70TK108, 70TK150 and 70TK105


Valero and VRT acknowledge and agree that there currently exist obligations to
complete the removal from service, cleaning, waste disposal, initial inspection
and repairs to have the Corpus Christi Scheduled A Tanks ready for final API 653
inspection and fitness for duty. The Partnership Group shall control the
completion of, and cooperate with VRT on the logistics for completing these
obligations and shall undertake the final inspection and return the Corpus
Christi Scheduled A Tanks to service. Until completion of these obligations,
Valero shall retain any environmental liability that arises from the pre-API 653
inspection conditions of the Corpus Christi Schedule A Tanks and shall
indemnify, defend and hold harmless each Group Member from Losses related to
such retained environmental liability and any costs and expenses incurred by the
Partnership Group in connection with the removal from service, cleaning, waste
disposal, initial inspection and repairs to have the Corpus Christi Scheduled A
Tanks ready for final API 653 inspection and fitness for duty. Without
limitation to the other indemnification provisions of Section 2.1 of the
Agreement, following the final API 653 inspection and written determination of
fitness of duty, Partnership Group shall assume any environmental liabilities
related to the Corpus Christi Scheduled A Tanks arising thereafter. In the event
that (i) it is discovered that a Corpus East Tank or Corpus West Tank not listed
above as part of the Corpus Christi Scheduled A Tanks was due or overdue for a
timely API 653 inspection on the Closing Date, and (ii) Valero is notified in
writing of such fact prior to the Identification Deadline, such Corpus East Tank
or Corpus West Tank, as applicable, shall be deemed to be part of the Corpus
Christi Schedule A Tanks as of the Closing Date and subject to the provisions of
this Section 4(a).


(b)
For the following Corpus East Tanks and Corpus West Tanks (the “Corpus Christi
Scheduled B Tanks”):

Corpus East Tanks: 177TK350 and 177TK054


Corpus West Tanks: 50TK61, 70TK149 and 72TK111



Schedule A – Page 4

--------------------------------------------------------------------------------




Valero, (i) by and through VRT with respect to the Corpus East Tanks and Corpus
West Tanks that are Corpus Christi Scheduled B Tanks, represents and warrants
that the Corpus Christi Scheduled B Tanks completed inspection on the date noted
in the relevant inspection documentation and that the Corpus Christi Schedule B
Tanks are in good working order and (ii) agrees to indemnify, defend and hold
harmless each Group Member from any Losses that arise from a breach of such
representation and warranty. Valero’s representations and warranties set forth
in this Section 4(b) shall expire when the Corpus Christi Scheduled B Tanks are
pulled from service for inspection, or the Identification Deadline, whichever
comes first.


5.
As it relates to the McKee Terminal Assets:

(a)
For the following McKee Tanks (the “McKee Scheduled A Tanks”):

McKee Tanks: TK200-M1, TK20-M7, TK34, TK300-M2, TK300-M3, TK551, TK5501, TK5502,
TK167, TK148, TK1, TK5503 and TK4


Valero and its Subsidiary, Diamond Shamrock Refining Company, L.P. (“Diamond”),
acknowledge and agree that there currently exist obligations to complete the
removal from service, cleaning, waste disposal, initial inspection and repairs
to have the McKee Scheduled A Tanks ready for final API 653 inspection and
fitness for duty. The Partnership Group shall control the completion of, and
cooperate with Diamond on the logistics for completing these obligations and
shall undertake the final inspection and return the McKee Scheduled A Tanks to
service. Until completion of these obligations, Valero shall retain any
environmental liability that arises from the pre-API 653 inspection conditions
of the McKee Schedule A Tanks and shall indemnify, defend and hold harmless each
Group Member from Losses related to such retained environmental liability and
any costs and expenses incurred by the Partnership Group in connection with the
removal from service, cleaning, waste disposal, initial inspection and repairs
to have the McKee Scheduled A Tanks ready for final API 653 inspection and
fitness for duty. Without limitation to the other indemnification provisions of
Section 2.1 of the Agreement, following the final API 653 inspection and written
determination of fitness of duty, Partnership Group shall assume any
environmental liabilities related to the McKee Scheduled A Tanks arising
thereafter. In the event that (i) it is discovered that a McKee Tank not listed
above as part of the McKee Scheduled A Tanks was due or overdue for a timely
API 653 inspection on the Closing Date, and (ii) Valero is notified in writing
of such fact prior to the Identification Deadline, such McKee Tank shall be
deemed to be part of the McKee Schedule A Tanks as of the Closing Date and
subject to the provisions of this Section 5(a).


6.
As it relates to the St. Charles Terminal Assets, the Houston Terminal Assets,
the Corpus East Terminal Assets, the Corpus West Terminal Assets and the McKee
Assets:

(a)
The Parties acknowledge that certain Facility Pipelines and Refinery Pipelines
(as those terms are defined in the St. Charles Lease, the Houston Lease, Corpus
East Lease, Corpus


Schedule A – Page 5

--------------------------------------------------------------------------------




West Lease and McKee Lease) may be buried below ground. Valero by and through
its Subsidiaries as the property owner or for other logistical or environmental
reasons may, in its or their sole discretion, desire to relocate all or portions
of those buried Facility Pipelines and Refinery Pipelines above ground. If
Valero by and through its Subsidiaries desires to relocate all or portions of
any buried Facility Pipelines or Refinery Pipelines above ground, Valero by and
through its Subsidiaries shall give the Partnership Group written notice that it
desires to raise certain sections of the Facility Pipelines and Refinery
Pipelines and the Partnership Group and Valero by and through its Subsidiaries
shall work together to set a schedule for such work. The cost of raising the
Facility Pipelines and Refinery Pipelines shall be borne exclusively by Valero
or its applicable Subsidiary performing the work.
(b)
Partnership Group may also desire that certain of the buried Facility Pipelines
be brought above ground. In its sole discretion, Partnership Group may give
notice to Valero or its applicable Subsidiary that it intends to raise certain
sections of the Facility Pipelines and the Partnership Group and Valero by and
through its Subsidiaries shall work together to set a schedule for such work and
all such work shall be performed in compliance with the terms of the St. Charles
Lease, the Houston Lease, the Corpus East Lease, the Corpus West Lease or the
McKee Lease as applicable. In this case, the cost of raising the Facility
Pipelines shall be borne exclusively by the Partnership Group or its applicable
Subsidiary performing the work.

(c)
Until such time as the buried Facility Pipelines and Refinery Pipelines are
raised above grade, there shall be a rebuttable presumption that any
contamination found in connection with such buried Facility Pipelines and
Refinery Pipelines occurred prior to the respective Closing Date and the
liability for such contamination will remain with Valero and Valero shall
indemnify, defend and hold harmless each Group Member from any Losses related to
such retained liability. Valero may rebut this presumption by establishing by
clear and convincing evidence that the contamination resulted from the
Partnership Group operations.

7.
As it relates to the St. Charles Terminal Assets, the Houston Terminal Assets,
the Corpus East Terminal Assets, the Corpus West Terminal Assets and the McKee
Terminal Assets, Valero, by and through its applicable Subsidiary, operates
groundwater monitoring and remedial systems at the St. Charles Refinery, the
Houston Refinery, the Corpus East Refinery, the Corpus West Refinery and the
McKee Refinery and will retain the liability for contamination existing as of
the Closing Date remediated through these systems and the obligation to maintain
these existing systems until such time as the relevant Governmental Authority
grants closure in writing or the Partnership Group and Valero mutually agree
that further operation is not necessary. Further, in the case of the McKee
Refinery, Valero will retain any liability arising out of groundwater
contamination existing as of the Closing Date regardless of the currently known
extent or remediation of such contamination. Valero shall indemnify, defend and
hold harmless each Group Member from any Losses related to the retained
liabilities described in this paragraph; provided, however, in the event that
the Partnership Group has a release to the environment after the Closing Date
and this release has a material adverse impact on the


Schedule A – Page 6

--------------------------------------------------------------------------------




existing remedial system or triggers new remedial obligations, the Partnership
Group shall reimburse Valero for the additional costs incurred as a result of
the post-closure release.
8.
From time to time environmental and safety obligations may arise that the
parties had not anticipated. The Partnership Group and Valero agree to cooperate
and in good faith to fairly allocate the liabilities and to work cooperatively
to minimize the cost of addressing any such environmental and safety
obligations.








Schedule A – Page 7

--------------------------------------------------------------------------------




Schedule B


Other Indemnification


None.







Schedule B – Page 1

--------------------------------------------------------------------------------




Schedule C
General and Administrative Services


Administrative Fee


$11,752,500 per year


The Administrative Fee for the remainder of the 2016 fiscal year will be
prorated based on the number of days from April 1, 2016 to December 31, 2016.


General and Administrative Services


Ad Valorem Tax Services
Accounting Services, including:
-
Accounting Governance

-
Corporate Accounting

-
Internal and External Reporting

-
Federal income tax services

-
Operations Accounting

-
State and local tax services

-
Transactional tax services    

Business Development
Corporate Aviation and Travel Services
Corporate Communications and Public Relations
Corporate Development
Data Processing and Information Technology Services
Engineering and Project Management
Executive Oversight
Financial Accounting and Reporting
Foreign Trade Zone Reporting and Accounting (if applicable)
Governmental Affairs
Group Accounting
Health, Safety & Environmental Services
Human Resources Services
Internal Audit

Schedule C – Page 1

--------------------------------------------------------------------------------




Legal, including:
-
Acquisitions & Divestitures

-
Commercial

-
Corporate

-
Environmental

-
Labor & Employment

-
Litigation support

-
Procurement / General Contracting

-
Regulatory

-
Tariff Maintenance

Office Services, including:
-
Clinic

-
Health Club

-
Mail Center/ Mail Services

-
Office Space including building maintenance

-
Security

Pipeline Control Center services*
Purchasing / Supply Chain Management
Records Management
Real Estate Management
Risk and Claims Management Services
Shareholder and Investor Relations
Treasury & Banking, including:
-
Finance Services

-
Cash Management

-
Credit Services




Schedule C – Page 2

--------------------------------------------------------------------------------




* When performing operational services with respect to Partnership facilities,
personnel working in the Pipeline Control Center shall act at the direction of,
and be subject to exclusive supervision by, the General Partner (acting in its
capacity as the general partner of, and on behalf of, the Partnership)
 

Schedule C – Page 3

--------------------------------------------------------------------------------




Schedule D
ROFO Assets


Set forth below is a list of each ROFO Asset and the corresponding ROFO Asset
Owner. Please refer to the Registration Statement for a further description of
each ROFO Asset.




ROFO Asset                    ROFO Asset Owner


Parkway Products Pipeline*            Valero Terminaling and Distribution
Company


Hartford Crude Terminal            The Premcor Refining Group Inc.


Fannett Storage Facility            The Premcor Pipeline Co.


* As described in the Registration Statement, the Parkway Products Pipeline is
owned by a 50/50 joint venture between Valero Terminaling and Distribution
Company and Kinder Morgan. The right of first offer granted in Section 4.1
applies only to Valero Terminaling and Distribution Company’s 50% interest.
        

Schedule D – Page 1

--------------------------------------------------------------------------------




Schedule E


Certain ROFR Assets


Set forth below is a list of each ROFR Asset and the corresponding ROFR Asset
Owner.
ROFR Asset
 
ROFR Asset Owner
 
 
 
 
 
 
McKee Products System(a)†
 
Valero Partners EP, LLC
 
 
 
 
 
 
Memphis truck rack(a)
 
Valero Partners Memphis, LLC
 
 
 
 
 
 
Lucas Crude System(a)
 
Valero Partners Lucas, LLC
 
 
 
 
 
 
McKee Crude System(b)
 
Valero Partners North Texas, LLC
 
 
 
 
 
 
Three Rivers Crude System(b)
 
Valero Partners South Texas, LLC
 
 
 
 
 
 
Wynnewood Products System(b)
 
Valero Partners Wynnewood, LLC
 
 
 
 
 
 
Houston Terminal Assets(c)
 
Valero Partners Houston, LLC
 
 
 
 
 
 
St. Charles Terminal Assets(c)
 
Valero Partners Louisiana, LLC
 
 
 
 
 
 
Corpus East Terminal Assets(d)
 
Valero Partners Corpus East, LLC
 
 
 
 
 
 
Corpus West Terminal Assets(d)
 
Valero Partners Corpus West, LLC
 
 
 
 
 
 
McKee Terminal Assets(e)
 
Valero Partners McKee, LLC
 
 
 
 
 
 

(a) Please refer to the Registration Statement for a further description of each
such ROFR Asset.


(b) Please refer to the Purchase and Sale Agreement, dated as of July 1, 2014,
by and among The Shamrock Pipe Line Corporation, Valero Plains Company LLC,
VTDC, Valero Partners North Texas, LLC, Valero Partners South Texas, LLC and
OLLC for a further description of the McKee Crude System and the Three Rivers
Crude System. The Wynnewood Products System means the assets and operations of
Valero Partners Wynnewood, LLC as of the Closing Date with respect to such
Purchase and Sale Agreement.


(c) The Houston Terminal Assets means the assets and operations of Valero
Partners Houston, LLC, and the St. Charles Terminal Assets means the assets and
operations of Valero Partners Louisiana, LLC, each as of the Closing Date with
respect to the Contribution Agreement, dated as of March 1, 2015, by and among
Valero Terminaling and Distribution Company, Valero Refining-New Orleans, L.L.C.
and Valero Energy Partners LP.

Schedule E – Page 1

--------------------------------------------------------------------------------




(d) The Corpus East Terminal Assets means the assets and operations of Valero
Partners Corpus East, LLC, and the Corpus West Terminal Assets means the assets
and operations of Valero Partners Corpus West, LLC, each as of the Closing Date
with respect to the Transaction Agreement, dated as of October 1, 2015, by and
between Valero Terminaling and Distribution Company and Valero Energy Partners
LP.


(e) The McKee Terminal Assets means the assets and operations of Valero Partners
McKee, LLC as of the Closing Date with respect to the Contribution Agreement,
dated as of April 1, 2016, by and between Valero Terminaling and Distribution
Company and Valero Energy Partners LP.


† As described in the Registration Statement, Valero Partners EP, LLC owns a
33⅓% undivided interest in the McKee Products System, and the remainder of the
system is owned by NuStar. The right of first refusal granted in Section 5.1
applies only to Valero Partners EP, LLC’s 33⅓% interest.

Schedule E – Page 2

--------------------------------------------------------------------------------




Schedule F


Valero Marks


Depiction


Mark


Goods/Services
Status
Application Number
Reg. Number
Reg.
Date
Applicant




[exh1003vlpimage1a.jpg]
V Valero Energy Partners LP & Design
Storage, distribution, transportation, shipping and delivery of oil, products
derived from oil, renewable fuels such as ethanol and bio-diesel, and other
hydrocarbon-based products via pipelines, trucks, railcars, and marine vessels
(IC 39)


Application – Intent to Use, filing date August 9, 2013
Serial Number 86033483
4594277
8/26/14
Valero Energy Partners GP LLC
VALERO
VALERO (word mark)
Storage, distribution, transportation, shipping and delivery of oil, products
derived from oil, renewable fuels such as ethanol and bio-diesel, and other
hydrocarbon-based products via pipelines, trucks, railcars, and marine vessels
(IC 39)
Application – Use in commerce, filing date August 1, 2013


Serial Number 86026506
4494828
3/11/14
Valero Marketing and Supply Company


Schedule F – Page 1

--------------------------------------------------------------------------------




Depiction


Mark


Goods/Services
Status
Application Number
Reg. Number
Reg.
Date
Applicant
[exh1003vlpimage2a.jpg]
V Valero & Design
Storage, distribution, transportation, shipping and delivery of oil, products
derived from oil, renewable fuels such as ethanol and bio-diesel, and other
hydrocarbon-based products via pipelines, trucks, railcars, and marine vessels
(IC 39)


Application – Use in commerce, filing date August 7, 2013


Serial Number 86031469
4494933
3/11/14
Valero Marketing and Supply Company
[exh1003vlpimage3a.jpg]
V & Design
Storage, distribution, transportation, shipping and delivery of oil, products
derived from oil, renewable fuels such as ethanol and bio-diesel, and other
hydrocarbon-based products via pipelines, trucks, railcars, and marine vessels
(IC 39)


Application – Use in commerce, filing date August 5, 2013
Serial Number 86028938
4494906
3/11/14
Valero Marketing and Supply Company




Schedule F – Page 2

--------------------------------------------------------------------------------




Schedule G


Prefunded Projects




Install new meters and line balance on Collierville crude pipeline
Install New Tank Mixers on Tanks 78 & 79 at Collierville
Collierville to Memphis P/L Guard Rails
Collierville Pipeline Integration
Lucas Tank Mixer Upgrades
Lucas Terminal Spare Motor
Lucas Install tank overfill protection
Memphis Truck Rack Additive Blending Install
Memphis Truck Rack Upgrade Oil/Water Separator
Memphis SCADA Network Integration
West Memphis Barge Additive Injection System
West Memphis Install Lab Building
West Memphis Install concrete under barge and receipt manifolds
West Memphis Tank Level Integration
Install debris deflector on Shorthorn pipeline at MM5









Schedule G – Page 1

--------------------------------------------------------------------------------




Schedule H

Transaction Agreements and Applicable Terms


1.
Contribution, Conveyance and Assumption Agreement, dated as of December 16,
2013, by and among the General Partner, the Partnership, Valero, OLLC, VTDC,
Premcor Pipeline, Premcor Refining and Valero Refining Company-Tennessee, L.L.C.

Closing Date
Identification Deadline
Environmental De Minimis Loss
Environmental Deductible
Right-of-Way Deductible
Other Losses Deductible
December 16, 2013
December 16, 2018
$10,000
$100,000
$200,000
$200,000

2.
Purchase and Sale Agreement, dated as of July 1, 2014, by and among The Shamrock
Pipe Line Corporation, Valero Plains Company LLC, VTDC, Valero Partners North
Texas, LLC, Valero Partners South Texas, LLC and Valero Partners Operating Co.
LLC.

Closing Date
Identification Deadline
Environmental De Minimis Loss
Environmental Deductible
Right-of-Way Deductible
Other Losses Deductible
July 1, 2014
July 1, 2019
$10,000
$100,000
$200,000
$200,000



3.
Contribution Agreement, dated as of March 1, 2015, by and among Valero
Terminaling and Distribution Company, Valero Refining-New Orleans, L.L.C. and
Valero Energy Partners LP.

Closing Date
Identification Deadline
Environmental De Minimis Loss
Environmental Deductible
Right-of-Way Deductible
Other Losses Deductible
March 1, 2015
March 1, 2020
$10,000
$100,000
$200,000
$200,000



4.
Transaction Agreement, dated as of October 1, 2015, by and between Valero
Terminaling and Distribution Company and Valero Energy Partners LP.

Closing Date
Identification Deadline
Environmental De Minimis Loss
Environmental Deductible
Right-of-Way Deductible
Other Losses Deductible
October 1, 2015
October 1, 2020
$10,000
$100,000
$200,000
$200,000



5.
Contribution Agreement, dated as of April 1, 2016, by and between Valero
Terminaling and Distribution Company and Valero Energy Partners LP.

Closing Date
Identification Deadline
Environmental De Minimis Loss
Environmental Deductible
Right-of-Way Deductible
Other Losses Deductible
April 1, 2016
April 1, 2021
$10,000
$100,000
$200,000
$200,000




Schedule H – Page 1